Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered. By way of this submission, Applicant has amended claims 10-16, 20-22, 24-28, and 32-33.
Claims 1-33 are pending in the application. Claims 1-9 remain withdrawn from consideration.
Claims 10-33 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated November 29, 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 10, 12, 14-19, 21-24, 26-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogtenhuber (Blood. 2010 Jul 22;116(3):466-74), as evidenced by Rawlings (J Cell Sci. 2004 Mar 15;117(Pt 8):1281-3).
Applicant argues that the Tregs of the present claims are distinct from the Treg populations that are disclosed by Vogtenhuber, and that Vogtenhuber does not disclose a pharmaceutical composition comprising an isolated population of engineered differentiated Tregs as presently claimed.
Applicant's arguments have been considered but are not found to be persuasive.
Vogtenhuber teaches that transgenic mice which express a constitutively activated form of Stat5b (Stat5b-CA) in T and B cells resulted in an increase in Tregs (page 466, left column). 
Vogtenhuber teaches the administration of CD4+ T cells from Stat5b-CA TG mice, which contained 16.9% CD25+FoxP3+ (i.e. Treg cells) into MHC-mismatched recipients, and said recipients did not show signs of graft-versus-host disease (GVHD) (page 467, right column, second paragraph). Vogtenhuber also teaches the administration of isolated Stat5b-CA Tregs, and that said Tregs are able to rescue mice from lethal GVHD (page 467, right column, last paragraph).
While Vogtenhuber does not explicitly teach a pharmaceutical composition comprising Tregs, the instant specification defines pharmaceutically acceptable as referring to substances that are suitable for use in contact with tissues of human beings and animals without excessive toxicity, irritation, allergic response, or other problem or complications (para. 0052). The broadest reasonable interpretation of a “pharmaceutical composition” would be any physiologically compatible composition that could be administered in vivo without toxicity.  Vogtenhuber would meet the limitation of giving Tregs as a “pharmaceutical composition”, since Vogtenhuber teaches infusing a composition comprising isolated Tregs, and that said composition is tolerated by the animals and treats GVHD, as measured by improved survival, prevention of weight loss, with reduced intestinal inflammation and GVHD injury. Thus, the infused Tregs compositions of Vogtenhuber would necessarily be physiologically compatible and non-toxic and it would meet the limitation of giving the Tregs as a pharmaceutical composition.
Vogtenhuber further teaches that the above cells contain an endogenous T cell receptor (page 473, left column, third paragraph).
Vogtenhuber further teaches that Stat5b activation can be enhanced to improve Treg suppressor function and simultaneously inhibit CD4+CD25- effector T cells, and that up-regulation of Stat5b in Tregs may be useful for GVHD prevention or therapy. Vogtenhuber also teaches that such an approach could be accomplished by ex vivo genetic modification of donor CD4+ Tregs (page 473, right column, last paragraph). Vogtenhuber also teaches proper induction of Stat5b when needed would avoid the potential tumorigenicity of constitutive Stat5b overexpression (page 474, left column, first paragraph).
The above method taught by Vogtenhuber would necessarily require the steps of collecting a sample from a subject containing regulatory T-cells, isolating regulatory T-cells from the sample or in vitro generating regulatory T-cells from the isolated immune cell population, engineering the regulatory T-cell to comprise constitutive STAT activity, and administering the engineered regulatory T-cell comprising constitutive STAT activity to a subject.
While Vogtenhuber does not explicitly teach that the constitutively active STAT protein is constitutively phosphorylated or dimerized, Rawlings teaches that activation of STAT is caused by phosphorylation for an active JAK protein, which naturally results in dimerization of STAT (page 1282, left column, first paragraph). Vogtenhuber therefore inherently teaches these properties.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
	In response to Applicant’s argument that the Tregs taught by Vogtenhuber do not meet the limitation of “differentiated” Tregs, Vogtenhuber teaches isolated STAT5b overexpressing Tregs from mice, and all Tregs produced in vivo have been differentiated from precursor cells in the thymus, thus meeting the limitation of a “differentiated” Treg.
	This rejection is therefore maintained.

Claims 10-16, 18-19, 22, 25-28, and 30-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (WO2016127257A1), as evidenced by Rawlings (J Cell Sci. 2004 Mar 15;117(Pt 8):1281-3) and Burchill (J Immunol. 2007 Jan 1;178(1):280-90, cited in previous Office action).
Applicant's arguments in view of the amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vogtenhuber in view of Riley (Immunity. 2009 May;30(5):656-65).
Applicant argues that the Tregs of the present claims are distinct from the Treg populations that are disclosed by Vogtenhuber, and that Vogtenhuber does not teach a pharmaceutical preparation as claimed.
Applicant's arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is withdrawn, and the following new grounds of rejection is hereby issued, necessitated by Applicant's amendments to the claims:

Claims 10-33 are rejected under 35 U.S.C. 103 as being unpatentable over Vogtenhuber (Blood. 2010 Jul 22;116(3):466-74, cited in previous Office action), as evidenced by Rawlings (J Cell Sci. 2004 Mar 15;117(Pt 8):1281-3, cited in previous Office action), in view of Esshar (US20100135974A1).
The teachings of Vogtenhuber have been discussed supra. However, Vogtenhuber does not teach the use of chimeric antigen receptors.
Eshhar teaches the use of regulatory T cells which are modified with chimeric receptors in order to redirect and activate Tregs at sites of inflammation, resulting in suppression of inflammatory conditions which are commonly part of autoimmune diseases (see, e.g., para. 0040 and claim 1). Eshhar further teaches that chimeric receptor-bearing Tregs are useful in the treatment of graft-versus-host-disease (see, e.g., para. 0041 and claim 24).
Esshar further teaches that the above Tregs may be used as part of an immunoregulatory pharmaceutical composition for suppressing an immune/inflammatory response or treating an immune/inflammatory disease or condition (para. 0094). 
Esshar further teaches methods of isolating Tregs (para. 0285). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Vogtenhuber and Eshhar to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Vogtenhuber and Eshhar teach that donor Tregs are useful in preventing GVHD, and Vogtenhuber in particular notes that ex vivo genetic modification of donor CD4+ Tregs with a constitutively activated form of Stat5b would be a potentially useful therapy, given the role of STAT5 in regards to Treg activity in the context of suppression of GVHD (see, e.g., page 466, right column, second paragraph of Vogtenhuber). Likewise, Esshar teaches the use of Tregs as a pharmaceutical composition for treating an inflammatory or autoimmune disease, as well as the usefulness of combining Tregs with chimeric receptors to redirect Tregs to a desired location which expresses the antigen bound by the receptor (see, e.g., para. 0042). A person of ordinary skill could have arrived at the claimed invention by combining the constitutively activated form of Stat5b taught by Vogtenhuber with the Treg cells as pharmaceutical composition as taught by Esshar by known methods, which each component performing its known, usual function, and the combination would have yielded nothing more than predictable results.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644  

/AMY E JUEDES/            Primary Examiner, Art Unit 1644